DETAILED ACTION
                                              Response to Arguments
1.	Applicant’s arguments filed on 11/08/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Crupi does not disclose “retrieving, via a plurality of representational state transfer application programming interfaces (REST APIs), external data associated with an external key performance indicator (KPI), wherein the external data comprises data obtained from an external data source that is external to a client instance of a managed network; retrieving, via the plurality of REST APIs, internal data associated with an internal KPI, wherein the internal data comprises data obtained from an internal data source that is disposed within the managed network; and rendering, via the plurality of REST APIs, one or more widgets on a performance analytics dashboard using the external data and the internal data, wherein the one or more widgets visualize the external KPI and the internal KPI.”.  However, Crupi discloses (on col. 3 lines 45-col. 4 lines 35, col. 19 lines 6-27)  a method for continuous analytics run against a combination of static and real-time data. The method comprises: receiving, in a query engine, from a client, a query that indicates an analytic function to be performed on a combination of static data and real-time data; in response to receiving the query that indicates the analytic function to be performed on the combination of static data and real-time data: loading, by a processor, an in-memory storage from a first source external to the processor with data which was stored as the static data; at the same time that the in-memory storage is already loaded with the static 
	Crupi also teaches referring now to FIG. 12, an example of a user interface 1200 illustrating real-time in-memory analytics using a combination of static and real-time data will be discussed and described. Some data is coming from historical transactional data, and some is coming from live data. This user interface 1200 illustrates output of analytics on a combination of historical and real-time data for Spark Plug Analysis. This example has 3 months of data, loaded into in-memory. The data is being examined for an hourly average, and an average by the minute. But there is also live data that is coming in, in this example from an M2M source, as it is being collected at the source. The system is able to look at the historical information and run the analytics against the live data and the historical data, in combination, to provide, for example, plug voltage grouped by hour and power output by hour, in addition to statistical charts with hourly minimum, hourly maximum (with latest value), and hourly average, and also number of readings and average by measurement ID. As real-time data is newly provided, the 
Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1989).

                                              Claim Rejections - 35 USC §102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John Crupi (US-8977600-B2).
	As per claim 21, Crupi teaches “a system, comprising:one or more hardware processors,’ (fig. 1); and “a nontransitory memory storing instructions that, when executed by the one or morehardware processors, causes the one or more hardware processors to perform actions comprising:retrieving, via a plurality of representational state transfer application programminginterfaces (REST APIs), external data associated with an external key performanceindicator (KPI), wherein the external data comprises data obtained from an external datasource that is external to a client instance of a managed network,” (col. 3 lines 45-col. 4 lines 35);
“retrieving, via the plurality of REST APIs, internal data associated with an internalKPI, wherein the internal data comprises data obtained from an internal data source that is
disposed within the managed network,”( col. 3 lines 45-col. 4 lines 35); and
“rendering, via the plurality of REST APIs, one or more widgets on a performance analytics dashboard using the external data and the  internal data, wherein the one or morewidgets visualize the external KPI and the internal KPI,” (col. 3 lines 45-col. 4 lines 35).
As per claim 22, Crupi further shows “wherein the external data and the internal data areretrieved from an internal storage 

	As per claim 23, Crupi further shows” wherein rendering, via the plurality of REST APIs,the one or more widgets comprises:
providing, via the plurality of REST APIs, the external data and the internal data to a 
userinterface (UD) rendering engine; andrendering, via the UI rendering engine, the one or more widgets using the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 24, Crupi further shows ”wherein the plurality of REST APIs are configuredto retrieve the external data and the 
internal data in response to receiving a request from the UI rendering engine,” (col. 2 lines 35-col 4 lines 43).
	As per claim 25, Crupi further shows” wherein the request from the UI rendering enginecomprises a request to add a new 
external KPI or a new internal KPI to the performance analyticsdashboard, and wherein the request comprises one or more keyvalue pairs in JavaScript ObjectNotation (JSON) 
format,’ (col. 2 lines 35-col 4 lines 43).
	As per claim 26, Crupi further shows” wherein the performance analytics dashboardcomprises a UI configured to enable user 

	As per claim 27, Crupi further shows” wherein the UI implements one or more JavaScriptlibraries to visualize the one or more widgets,” (col. 2 lines 35-col 4 lines 43).
	As per claim 28, Crupi further shows” wherein the external KPI and the internal KPI eachcomprise one or more breakdowns of the external data and internal data, respectively, and whereinthe one or more breakdowns include a priority, category, assignment group, state, age, orcombination thereof, of data within the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 29, Crupi further shows” wherein each of the one or more widgets is configured to load the external data or the  internal data only once when the widget is initiallyloaded onto the performance analytics dashboard,’ (col. 2 lines 35-col 4 lines 43).
	As per claim 30, Crupi teaches”a method, comprising”:
retrieving, via a plurality of representational state transfer application programminginterfaces (REST APIs), external data associated with an external key performance indicator (KPI),wherein the external data comprises data obtained from an external data source 
that is external to a client instance of a managed network,” (col. 3 lines 45-col. 4 lines 35);
“retrieving, via the plurality of REST APIs, internal data associated with an internal KPI,wherein the internal data comprises data obtained from an internal data source that is 

“rendering, via the plurality of REST APIs, one or more widgets on a performance 
analyticsdashboard using the external data and the internal data, wherein the one or more widgets visualizethe external KPI and the internal KPI,” (col. 3 lines 45-col. 4 lines 35).
	As per claim 31, Crupi further shows” wherein the external data and the internal data areretrieved from an internal storage 
device of the client instance,” (col. 2 lines 35-col 4 lines 43).
	As per claim 32, Crupi further shows” wherein rendering, via the plurality of REST APIs,the one or more widgets comprises”:
“providing, via the plurality of REST APIs, the external data and the internal data to a 
user interface (UD) rendering engine,” (col. 2 lines 35-col 4 lines 43); and
“rendering, via the UI rendering engine, the one or more widgets using the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 33, Crupi further shows” wherein the plurality of REST APIs are configuredto retrieve the external data and the internal data in response to receiving a request from the UI rendering engine,” (col. 2 lines 35-col 4 lines 43).
As per claim 34, Crupi further shows” wherein the performance analytics dashboardcomprises a UI configured to enable user interaction with the external data and the internal data,and wherein the UI implements one or more JavaScript libraries to visualize the one or more widgets,” (col. 2 lines 35-col 4 lines 43).
	As per claim 35, Crupi teaches ”a non-transitory computer readable medium comprising computer readableinstructions, that when executed by 
one or more processors, causes the one or more processors toperform operations 
comprising”:
“retrieving, via a plurality of representational state transfer application programming
interfaces (REST APIs), external data associated with an external key performance 
indicator (KPI),wherein the external data comprises data obtained from an external data source that is external toa client instance of a managed network,” (col. 3 lines 45-col. 4 lines 35);
“retrieving, via the plurality of REST APIs, internal data associated with an internal KPI,wherein the internal data comprises data obtained from an internal data source that is 
disposed within the managed network,” (col. 3 lines 45-col. 4 lines 35); and

	As per claim 36, Crupi further shows” wherein theexternal data and the internal data are retrieved from an internal storage device of the client instance,:” (col. 2 lines 35-col 4 lines 43).
	As per claim 37, Crupi further shows” whereinrendering, via the plurality of REST APIs, the one or more widgets comprises”:
“providing, via the plurality of REST APIs, the external data and the internal data to a 
user interface (UD) rendering engine,” (col. 2 lines 35-col 4 lines 43); and
“rendering, via the UI rendering engine, the one or more widgets using the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 38, Crupi further shows” wherein theplurality of REST APIs are configured to retrieve the external data and the internal data in responseto receiving a request from the UI rendering engine,” (col. 2 lines 35-col 4 lines 43).
	As per claim 39, Crupi further shows”
wherein theexternal KPI and the internal KPI each comprise one or more breakdowns of the external data andinternal data, respectively, and wherein the one or more breakdowns include a priority, category,assignment group, state, age, or combination thereof, of 

	As per claim 40, Crupi further shows” wherein each ofthe one or more widgets is configured to load the external data or the 
internal data only once whenthe widget is initially loaded onto the performance analytics dashboard,” (col. 2 lines 35-col 4 lines 43).

                                                                            Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action, fn the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action Is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757. The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jan. 26, 2022                                            /KIM T NGUYEN/                                                                  Primary Examiner, Art Unit 2153